Name: 96/217/EC: Commission Decision of 8 March 1996 amending Council Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  European Union law;  agricultural policy;  means of agricultural production;  world organisations
 Date Published: 1996-03-21

 Avis juridique important|31996D021796/217/EC: Commission Decision of 8 March 1996 amending Council Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries Official Journal L 072 , 21/03/1996 P. 0037 - 0038COMMISSION DECISION of 8 March 1996 amending Council Decision 95/514/EC on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries (96/217/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by the Treaty of Accession of Austria, Finland and Sweden, and in particular Article 16 (1) (b) thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 (1) (b) thereof,Having regard to Council Decision 95/514/EC of 29 November 1995 on the equivalence of field inspections carried out in third countries on seed producing crops and on the equivalence of seed produced in third countries (3),Whereas in its Decision 95/514/EC the Council determined that field inspections carried out in certain countries on seed producing crops of certain species satisfied the conditions laid down in Directives 66/401/EEC and 69/208/EEC;Whereas in its Decision 95/514/EC the Council determined that seed of certain species produced in certain third countries was equivalent to corresponding seed produced in the Community;Whereas for certain species those determinations include Slovenia and South Africa;Whereas an examination of the rules of Slovenia and the manner in which they are applied has shown that in respect of the species listed in Directive 66/401/EEC and Directive 69/208/EEC the prescribed field inspections satisfy the conditions laid down in Annex I to those Directives and the conditions governing seed harvested and controlled there afford the same assurances as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community;Whereas South Africa has recently been admitted to the OECD Scheme for the Varietal Certification of Maize and Sorghum seed moving in International Trade;Whereas therefore the special conditions relating to South Africa should be removed;Whereas the existing equivalence for Slovenia should therefore be extended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Council Decision 95/514/EC is amended as follows:1. In the entry relating to Slovenia in Part I of the Annex to the Decision, '66/401/EEC` is inserted before the entry relating to '66/402/EEC` and '69/208/EEC` is inserted after the entry relating to '66/402/EEC`.2. In Part II of the Annex to the Decision paragraphs A4 and B9 are deleted.Article 2 This Decision is addressed to the Member States.Done at Brussels, 8 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2298/66.(2) OJ No L 169, 10. 7. 1969, p. 3.(3) OJ No L 296, 9. 12. 1995, p. 34.